IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM VANWINTER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-465

FRANKCRUM/BROADSPIRE,

      Appellee.


_____________________________/

Opinion filed July 20, 2016.

An appeal from an order of the Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: October 17, 2011.

Daniel J. Glary, Jacksonville, for Appellant.

J. Craig Delesie, Jr. of Delesie & Rickert, Riverview, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.